Case: 6:19-cv-00272-DCR Doc #: 16 Filed: 06/05/20 Page: 1 of 19 - Page ID#: 898




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                SOUTHERN DIVISION
                                     (at London)

    RAYMOND JACKSON,                             )
                                                 )
           Plaintiff,                            )      Civil Action No. 6: 19-272-DCR
                                                 )
    V.                                           )
                                                 )
    ANDREW SAUL, Commissioner of                 )       MEMORANDUM OPINION
    Social Security,                             )           AND ORDER
                                                 )
           Defendant.                            )

                                       *** *** *** ***
         This matter is pending for consideration of the cross-motions for summary judgment

filed by Plaintiff Raymond Jackson and Defendant Andrew Saul, Commissioner of Social

Security. [Record Nos. 13 and 15] Jackson contends that the administrative law judge (“ALJ”)

assigned to his case erred by denying his claim for Supplemental Security Income (“SSI”).

[Record No. 13] He asks the Court to reverse the ALJ’s decision and remand the matter to the

ALJ with the instructions that he be awarded SSI. [Record No. 13-1, p. 15] However, the

Commissioner contends that the ALJ’s decision is supported by substantial evidence and

should be affirmed. [Record No. 15] For the reasons that follow, the Court will grant the

Commissioner’s motion and deny the relief sought by Jackson.

                                    I. Procedural History

         Jackson filed an application for SSI under Title XVI of the Social Security Act (“the

Act”) on April 17, 2014.1 [Administrative Transcript (Record No. 9-1), hereafter “Tr.”, 299-



1
       The 2014 “Application Summary for Supplemental Security Income” indicates that it
was filed on May 8, 2014. [TR. 299] The parties insist, however, that April 17, 2014, is the
                                             -1-
Case: 6:19-cv-00272-DCR Doc #: 16 Filed: 06/05/20 Page: 2 of 19 - Page ID#: 899




307] The application alleged a disability onset date of July 1, 1999.2 [Id.] After the claim was

initially denied and denied upon reconsideration, ALJ J. Elaine Burke held a hearing on the

application on February 4, 2016, and denied the claim in a written decision dated March 23,

2016. [Tr. 161-176] The Appeals Council vacated this decision and remanded the case on

July 3, 2017, for further proceedings. [Tr. 183-85] ALJ Susan Brock then conducted a second

hearing on January 18, 2018, but again denied Jackson’s claim on September 4, 2018. [Tr. 17-

32] The Appeals Council denied Jackson’s request for review of this proceeding on September

7, 2019, making the second ALJ’s decision final and ripe for judicial review under 42 U.S.C.

§ 405(g) and 20 C.F.R. § 422.210(a). [Tr. 6-8]

                                       II. Background

       Jackson was 56 years old at the time of ALJ Brock’s decision. [Tr. 17, 54, 299] He has

a General Equivalency Diploma but no prior work experience since he served as a mechanic

in 1996. [Tr. 319, 333] Jackson’s application indicates that he has been disabled since 1999,

but his reported physical ailments stem, in part, from a 1997 incident where he was shot

multiple times (once in the head) and run over by a car. [Tr. 54-55] That incident, as well as

two family suicides, have significantly impacted his mental health. [Tr. 659]




applicable date of filing, and the relevant ALJ opinions similarly provide this date. [TR. 20,
176; Record Nos. 13-1, p. 1 and 15, p. 1] Inasmuch as the parties are in agreement and the
application itself is not filed in the record to indicate otherwise, the Court will proceed with
the understanding that the application was filed on April 17, 2014.
2
       Even though Jackson alleges that July 1999 was the onset of disability, a claimant
cannot receive benefits for periods of time earlier than the month after the date he applies for
SSI. 20 C.F.R. § 416.335. This makes April 17, 2014, the effective onset date for review of
Jackson’s condition.
                                             -2-
Case: 6:19-cv-00272-DCR Doc #: 16 Filed: 06/05/20 Page: 3 of 19 - Page ID#: 900




       Dr. Robert Hoskins began treating Jackson in 2008 and has consistently treated the

plaintiff since 2012. [Tr. 498-582, 671-709, 716-729] When Jackson “reestablished care” with

Hoskins in October 2012, he noted that he was experiencing lower back pain. [Tr. 594] Since

the effective onset date of Jackson’s disability in April 2014, Hoskins observed that Jackson

suffered from, inter alia, malaise and fatigue, anxiety, insomnia, history of paranoia, post-

traumatic stress disorder (“PTSD”), hypertension, rectal bleeding, chronic right elbow pain,

post-traumatic arthritis of the knees and ankles, previous internal fixation of the right elbow,

lumbar/lower back pain, and chronic headaches. [Tr. 502, 504, 508, 517, 566] Dr. Hoskins

also noted on January 19, 2015, that Jackson suffered from crepitus in his knee, was slow

standing up, and walked with a limp. [Tr. 516-17]

       In a February 2, 2016 Medical Source Statement, Hoskins indicated that Jackson could

not sit for longer than four hours during an eight-hour workday, could stand and walk for less

than one hour without interruption, and could rarely lift and carry 11-20 pounds during a

workday. [Tr. 590] This Medical Source Statement also concluded that Jackson’s severe

mental and emotional impairments frequently interfered with his ability to concentrate. [Tr.

591] The physician estimated that the combined physical and psychological impairments

resulted in the claimant’s inability to complete more than six workdays per month. [Id.]

During 2017, Hoskins routinely concluded that the plaintiff had normal reflexes, no extremity

or back deformation, and intact cranial nerves. [Tr. 681, 685, 684, 692-92, 696-97]

       A June 17, 2017, MRI of the plaintiff’s lower back revealed three levels of bulging

discs, an annular tear at one level, and moderate neural foraminal stenosis at two levels. [Tr.

708] This contrasted with an earlier 2011 MRI that revealed “[n]o acute or significant lumbar

osseus abnormality, unremarkable examination.” [Tr. 550] The plaintiff saw Dr. Munawar
                                             -3-
Case: 6:19-cv-00272-DCR Doc #: 16 Filed: 06/05/20 Page: 4 of 19 - Page ID#: 901




Siddiqi at the Kentucky Pain and Spine Center in July 2017 to discuss pain management in

light of the June 2017 MRI. Siddiqi noted no lower spinal deformities and observed that

Jackson had a normal gait, intact sensation, and no sensory motor loss. [Tr. 756] He indicated

that the plaintiff had a limited range of motion in the lumbar/lower back region. [Id.] Further,

he wrote that Jackson had coherent thought processes, higher cognitive functions, and intact

memory for a man of his age. [Tr. 757] Jackson could understand proverbs and perform simple

calculations. [Id.]

       Jackson also saw medical professionals to specifically treat his headaches, which likely

stemmed from head injuries sustained in 1997. Hoskins had initially prescribed Fioricet in

2014 and 2015 to alleviate the pain. [Tr. 513, 515, 518, 521, 577, 580] Jackson was referred

to Dr. Amjad Bukhari in August 2017 for further evaluation. [Tr. 711] Bukhari noted that the

patient had appropriate memory, attention span, concentration, and fund of knowledge. [Tr.

712] He concluded that Jackson had “intractable” chronic mixed migraines without aura and

“chronic mixed headache syndrome.” [Tr. 713] Bukhari also found that Jackson had normal

reflexes, muscle strength, muscle bulk, muscle tone, and coordination. [Tr. 712]

       Dr. Jack Reed reviewed Jackson’s medical records in December 2014 for the state

without conducting a formal consultative examination. [Tr. 140-54] Reed found evidence of

nonsevere hypertension and gastrointestinal, muscle, ligament and fascia disorders. [Tr. 154]

       Jackson also participated in physical and psychological examinations related to the

application for SSI benefits at issue in this case. Dr. Barry Burchett performed a physical

consultative evaluation on August 23, 2017. [Tr. 645] He noted that Jackson used a cane to

walk but had a normal gait without the cane. [Tr. 646] When examining the lower back, spine,

and knees, Burchett noted no evidence of muscle spasm, tenderness, or crepitus. [Tr. 646-47]
                                             -4-
Case: 6:19-cv-00272-DCR Doc #: 16 Filed: 06/05/20 Page: 5 of 19 - Page ID#: 902




Dr. Burchett found that the claimant had a normal range of shoulder, neck, and knee motion

as well as normal strength and sensation in his extremities. [Tr. 648-50] Burchett observed

that, although there was “limitation of active lumbar flexion anteriorly,” the patient was able

to stand on one foot at a time without difficulty. [Tr. 648] Burchett also provided a Medical

Source Statement indicating that: (1) Jackson could continuously lift or carry up to 20 pounds

but could not carry or lift objects over 20 pounds; (2) he could sit, walk, or stand for two hours

without interruption; (3) he could sit for up to eight hours, stand for up to four hours, and walk

for up to two hours in a given workday; (4) he did not need a cane to walk; and (5) he should

“never” reach overhead, or climb ladders or scaffolds, stoop, kneel, crouch or crawl. [Tr. 651-

56] Burchett did not cohesively explain why the plaintiff was limited in these regards, but there

is an indication that the decreased lumbar flexion as well as the patient’s medical history

resulted in these findings. [Tr. 652-54]

       Dr. Crystal Sahner performed a psychological consultative examination on August 24,

2017. [Tr. 658] Jackson reported that he had problems with anxiety, panic, depression, PTSD,

paranoia, and “voices” while explaining the traumatic roots of his mental illnesses. [Tr. 659]

As she administered various tests, Sahner noted that Jackson required a break because he could

not concentrate consistently for the time required. [Tr. 660] Dr. Sahner indicated that his IQ

range (66-74) spanned from the high end of “extremely low” to the low end of “borderline”

mental retardation. [Id.] Sahner concluded that Jackson could understand, remember, and

carry out simple instructions and “make judgments based on simple work-related decisions.”

[Tr. 664] However, Jackson had a seriously limited ability to understand, remember, and carry

out complex instructions and “make judgments based on complex work-related decisions.”

[Id.] Additionally, Dr. Sahner concluded that Jackson’s “adaptive skills of living” were not
                                              -5-
Case: 6:19-cv-00272-DCR Doc #: 16 Filed: 06/05/20 Page: 6 of 19 - Page ID#: 903




“significantly lower than peers” because he had been married and employed at one time,

possessed a driver’s license in the past, and was generally able to live on his own. [Tr. 662]

       As noted, ALJ Brock conducted an administrative hearing on the plaintiff’s SSI

application on January 18, 2018. [Tr. 82] During the hearing, Jackson testified that he hurt

“24/7,” experiencing extreme social anxiety, headaches, and other pains in the skull, legs, and

hips. [Tr. 94] He also stated that he had significant problems concentrating and remembering

to the extent that he could have a hammer and nail in hand without understanding why he

picked them up. [Tr. 103] And Jackson also testified to sleeping throughout most days and

hearing voices. [Tr. 104-05]

       After reviewing the record, the ALJ found that Jackson had several severe impairments

for the purposes of 20 C.F.R. § 416.920(c), including degenerative disc disease, degenerative

joint disease, cervicalgia, history of substance abuse, anxiety, and borderline intellectual

functioning. [Tr. 23] However, she concluded that these impairments, individually or in the

aggregate, did not meet or medically equal the severity of the listed impairments of in 20 CFR

Part 404, Subpart P, Appendix 1. [Tr. 23] ALJ Brock found that:

       [t]he claimant has the residual functional capacity to perform medium work as
       defined in 20 CFR 416.967(c) except he may frequently stoop, kneel, crouch,
       crawl, and climb ladders, ropes, or scaffolds. He may frequently reach, handle,
       and finger, with the right upper extremity. He can tolerate frequent exposure to
       unprotected heights or frequent operation of hazardous machinery. Due to his
       mental impairments he is limited to simple, routine, and repetitive tasks with
       occasional contact with coworkers and supervisors, but no contact with the
       general public. He can tolerate occasional workplace changes, but he should
       avoid work involving production rates or quota requirements.

[Tr. 25] The ALJ indicated that this residual functional capacity (“RFC”) would allow Jackson

to perform medium-level unskilled jobs that exist in significant numbers in the national

economy, such as industrial cleaner, laundry laborer, and machine cleaner. [Tr. 31-32] ALJ
                                             -6-
Case: 6:19-cv-00272-DCR Doc #: 16 Filed: 06/05/20 Page: 7 of 19 - Page ID#: 904




Brock determined that the claimant had not been under a disability since April 17, 2014, for

the purposes of the Act. [Tr. 32]

                                    III. Standard of Review

       Under the Act, a “disability” is defined as “the inability to engage in ‘substantial gainful

activity’ because of a medically determinable physical or mental impairment of at least one

year’s expected duration.” Cruse v. Comm’r of Soc. Sec., 502 F.3d 532, 539 (6th Cir. 2007)

(citing 42 U.S.C. § 423(d)(1)(A)). A claimant’s Social Security disability determination is

made by an ALJ in accordance with “a five-step ‘sequential evaluation process.’” Combs v.

Comm’r of Soc. Sec., 459 F.3d 640, 642 (6th Cir. 2006) (en banc) (quoting 20 C.F.R. §

404.1520(a)(4)); 20 C.F.R. § 416.920(a)(4)). If the claimant satisfies the first four steps of the

process, the burden shifts to the Commissioner with respect to the fifth step. See Jones v.

Comm’r of Soc. Sec., 336 F.3d 469, 474 (6th Cir. 2003).

       First, the claimant must first demonstrate that he is not engaged in substantial gainful

employment at the time of the disability application. 20 C.F.R. § 416.920(b). Second, the

claimant must show that he suffers from a severe impairment or a combination of impairments.

20 C.F.R. § 416.920(c).       Third, if the claimant is not engaged in substantial gainful

employment and has a severe impairment which is expected to last for at least twelve months

and which meets or equals a listed impairment, he will be considered disabled without regard

to age, education, and work experience. 20 C.F.R. § 416.920(d). Fourth, if the claimant has a

severe impairment but the Commissioner cannot make a determination of the disability based

on medical evaluations and current work activity, the Commissioner will review the claimant’s

RFC and relevant past work to determine whether he can perform his past work. 20 C.F.R. §

416.920(e). If he can, he is not disabled. 20 C.F.R. §416.920(f).
                                              -7-
Case: 6:19-cv-00272-DCR Doc #: 16 Filed: 06/05/20 Page: 8 of 19 - Page ID#: 905




       Under the fifth step of the analysis, if the claimant’s impairments prevent him from

doing past work, the Commissioner will consider her RFC, age, education, and past work

experience to determine whether he can perform other work. If he cannot perform other work,

the Commissioner will find the claimant disabled.          20 C.F.R. § 416.920(g).       “The

Commissioner has the burden of proof only on ‘the fifth step, proving that there is work

available in the economy that the claimant can perform.’” White v. Comm’r of Soc. Sec., 312

F. App’x 779, 785 (6th Cir. 2009) (quoting Her v. Comm’r of Soc. Sec., 203 F.3d 388, 391 (6th

Cir. 1999)).

       This Court’s review is limited to determining whether the ALJ’s findings are supported

by substantial evidence and whether the ALJ employed the proper legal standards in reaching

her decision. Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007).

                                       IV. Discussion

       Jackson offers three arguments in support of his motion. They are, that: (1) ALJ Brock

misapplied the “treating physician rule” and other related rules concerning the weight given to

medical opinion evidence; (2) the ALJ’s decision was not supported by substantial evidence;

and (3) the ALJ failed to consider the combined effect of how Jackson’s ailments on his RFC.

[Record No. 13-1, pp. 8-14] The Commissioner’s motion explicitly contends that the ALJ’s

decision is supported by substantial evidence, but he addresses the plaintiff’s other arguments

as well. [Record No. 15, 8-11]

               A. The ALJ Did Not Err In Weighing The Opinion Evidence.

       Jackson’s primary argument is that ALJ Brock failed to give controlling weight to the

medical opinions of Hoskins, which he contends were supported by the opinions of other

medical professionals. [Id. at pp. 8-12] He also believes that the ALJ erred by giving the
                                             -8-
Case: 6:19-cv-00272-DCR Doc #: 16 Filed: 06/05/20 Page: 9 of 19 - Page ID#: 906




opinion of Reed, a consultative physician who did not examine the claimant, as much weight

as that of Burchett, a consultative physician who did evaluate Jackson. [Id. at p. 12]

       Title 20 of the Code of Federal Regulations, section 416.927, prescribes the standards

for evaluating opinion evidence concerning SSI claims, which, like that of Jackson, were filed

prior to March 27, 2017. Under this section, a “treating source” or “treating physician” means

a claimant’s “own acceptable medical source who provides [him], or has provided [him], with

medical treatment or evaluation and who has, or has had, an ongoing treatment relationship

with [him].” 20 C.F.R. § 416.927(a)(2). The SSA generally gives more weight to the medical

opinions of “treating source” physicians because “these sources are likely to be the medical

professionals most able to provide a detailed, longitudinal picture of [] medical impairment(s)

and may bring a unique perspective to the medical evidence that cannot be obtained from the

objective medical findings alone or from reports of individual examinations.” 20 C.F.R. §

416.927(c)(2); Rogers, 486 F.3d at 242. This is known as the “treating physician rule.”

       “[I]f the opinion of the treating physician as to the nature and severity of a claimant’s

conditions is ‘well-supported by medically acceptable clinical and laboratory diagnostic

techniques and is not inconsistent with other substantial evidence in [the] case record,’ then it

will be accorded controlling weight.” Rogers, 486 F.3d at 242 (quoting Wilson v. Comm’r of

Soc. Sec., 378 F.3d 541, 544 (6th Cir. 2004)). If a treating physician’s opinion does not meet

these criteria and does not control, the ALJ must determine how much weight to give it based

on “the length, frequency, nature, and extent of the treatment relationship; the supportability

and consistency of the physician's conclusions; the specialization of the physician; and any

other relevant factors.” Id. (citation omitted); see also 20 C.F.R. 416.927(c)(2)-(6). Whenever

an ALJ discounts the opinion of a treating physician, she must provide “good reasons” for
                                              -9-
Case: 6:19-cv-00272-DCR Doc #: 16 Filed: 06/05/20 Page: 10 of 19 - Page ID#: 907




doing so that are “sufficiently specific to make clear to any subsequent reviewers the weight

the adjudicator gave to the treating source’s medical opinion and the reasons for that weight.”

Soc. Sec. Rul. 96–2p, 1996 WL 374188, at *5 (July 2, 1996); see also 20 C.F.R. §

416.927(c)(2); Rogers 486 F.3d at 242.

       “[O]pinions from nontreating and nonexamining sources are never assessed for

‘controlling weight.’” Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365, 376 (6th Cir. 2013).

However, “[i]f [a] treating-source opinion is deemed not to control, the [SSA] may review

other opinions, inquiring into treatment dynamics, specialization saliency, evidentiary

consistency, and supportability.” Burton v. Comm’r of Soc. Sec., 690 F. App’x 398, 402 (6th

Cir. 2017) (citing Gayheart, 710 F.3d at 376 (citation omitted)); see also 20 C.F.R. §

416.927(c). ALJs must generally use these standards to weigh the evidence of state and federal

medical consultants who are solely engaged for the purposes of assisting the administrative

evaluation of an application because they “are highly qualified and experts in Social Security

disability evaluation.”   20 C.F.R. § 416.913a(b)(1); see also 20 C.F.R. § 416.927(e)

(explaining that while this is generally true, an ALJ need not discuss the weight accorded to a

prior administrative medical finding when a treating-physician’s opinion controls).

       ALJ Brock did not err by failing to give controlling weight to Hoskins’ opinions. The

ALJ explained her decision to discount Hoskins’ physical impairments opinions for the

following reasons:

       The undersigned gives little weight to Robert Hoskins, M.D., the claimant’s
       primary care provider[]. Dr. Hoskins opined the claimant could sit for 4 hours
       a day and stand/walk for less than an hour. He further opined the claimant could
       occasionally lift up to 10 pounds and rarely lift up to 20 pounds. While a treating
       provider can be afforded controlling weight, the opinion must not be
       contradicted by substantial evidence in the record. Here, the claimant has only
       limited objective findings on lumbar MRI and no studies of the knees, shoulders,
                                             - 10 -
Case: 6:19-cv-00272-DCR Doc #: 16 Filed: 06/05/20 Page: 11 of 19 - Page ID#: 908




       or neck. While Dr. Hoskins’ early records document knee and shoulder
       problems, the more recent records primarily discuss only lower back pain and
       limited lumbar motion. Dr. Hoskins has not recommended any aggressive
       treatment and has been content to treat the claimant conservatively for years
       without any recommendation for surgery or ordering of additional tests. In sum,
       there is insufficient medical evidence to support a need for light exertional work
       or such limited exertional activities.

[Tr. 29]

       ALJ Brock provided several “good reasons” to discount Hoskins’ opinions. While

Hoskins may not have directly employed any methods that were not “well-supported by

medically acceptable clinical and laboratory diagnostic techniques,” his failure to pursue more

aggressive treatment for the patient’s back pain does question the doctor’s Medical Source

Statement findings given his knowledge of the impairment. The 2011 MRI (performed prior

to Jackson’s return to Hoskins’ care) did not reveal the source of the claimant’s lower

back/lumbar pain, but its ostensible purpose was to investigate the pain. Additionally, Jackson

reported back problems to Hoskins when he reestablished the doctor as his primary care

physician in 2012. The evidence suggests Hoskins was aware that Jackson had progressively

worsening lower back problems for more than six years prior to ALJ Brock’s January 2018

hearing. However, there is no indication of that he was sufficiently concerned to order more

aggressive treatment options.

       Further, ALJ Brock observed that Hoskins did not sufficiently account for potential

shoulder, knee, or neck functionality when formulating his opinions regarding the ability to

lift or carry items. These areas of the body are relevant to lifting and carrying, and there is

evidence that suggests knee function had improved over time because Burchett reported no

crepitus in 2017 while stating that Jackson did not need a cane to walk. And to the extent the

plaintiff contends that Burchett’s lifting and carrying opinions support those of Hoskins, the
                                             - 11 -
Case: 6:19-cv-00272-DCR Doc #: 16 Filed: 06/05/20 Page: 12 of 19 - Page ID#: 909




Court notes that the ALJ also discounted these opinions because they failed to account for

Burchett’s own findings that Jackson had normal range of shoulder, neck, and knee motion as

well as normal strength and sensation in his extremities. [Tr. 29]

       Jackson similarly argues that it was inappropriate to discount Hoskins’ opinions

concerning psychological health. The ALJ determined that “[t]he claimant has sought limited

professional mental health treatment[,] and Dr. Hoskins has been content to treat the claimant

routinely.” [Tr. 30] The ALJ continued: “Records from [Hoskins’] facility often noted that

the claimant was friendly with intact memory, judgment, mood, affect, and insight . . . .

[Jackson] has not required any overnight hospitalizations.” [Id.] Thus, ALJ Brock concluded

that there was no evidence to suggest that mental impairments would cause the defendant to

be unable to complete more than six days of work per month, even when considered alongside

his physical injuries. [Id.]

       Again, the ALJ did not err in discounting Hoskins’ opinions. As was the case with her

analysis of Hoskins’ treatment of Jackson’s back problems, she based the low weight of the

doctor’s opinion, in part, on the fact that he did not take extensive action for the patient’s

psychological problems despite their longevity. Additionally, there is evidence from Siddiqi

and Bukhari in 2017 that Jackson was able to concentrate and had normal cognitive functions.

There was no evidence of overnight hospitalizations due to mental or emotional problems.

Moreover, ALJ Brock gave partial weight to Sahner’s conclusions regarding anxiety and

concentration, opinions that echoed Hoskins’ concerns. [Tr. 30] This point is reflected in the

portion of the RFC finding that reads: “Due to his mental impairments [Jackson] is limited to

simple, routine, and repetitive tasks with occasional contact with coworkers and supervisors,

but no contact with the general public. He can tolerate occasional workplace changes, but he
                                            - 12 -
Case: 6:19-cv-00272-DCR Doc #: 16 Filed: 06/05/20 Page: 13 of 19 - Page ID#: 910




should avoid work involving production rates or quota requirements.” [Tr. 25] Jackson no

doubt suffered from considerable mental and emotional problems, but the ALJ accounted for

them while qualifying the weight placed on Hoskins’ opinions where they were not

substantially supported by other evidence in the record.

       Finally, the ALJ did not err by giving Reed and Burchett’s opinions similar weight.

Neither doctor was a “treating source” because both were consulted for the purposes of

conducting analyses relating to Jackson’s SSI claim. As indicated above, there are a broad

range of considerations for weighing the opinions of nontreating physicians who are purely

consulted for the purposes of evaluating a SSI claim. It is true that nontreating examining

physicians’ opinions are “generally” given more weight than those of nonexamining

physicians, but this is only one factor considered by an ALJ when determining how much

weight to give a medical opinion. See 20 C.F.R. § 416.927(c). And “it is not a per se error of

law . . . for the ALJ to credit a nonexamining source over a nontreating [but examining]

source.” Norris v. Comm’r of Soc. Sec., 461 F. App’x 433, 439 (6th Cir. 2012). Instead, “[a]ny

record opinion . . . may be rejected by the ALJ when the source’s opinion is not well supported

by medical diagnostics or if it is inconsistent with the record.” Id. (citing 20 C.F.R. §§

404.1527, 416.927; Ealy v. Comm’r of Soc. Sec., 594 F.3d 504, 514 (6th Cir. 2010)).

       Here, the ALJ discounted Burchett’s opinions regarding sitting, standing, lifting,

carrying, stooping, kneeling, crawling, crouching, and climbing because they were not

supported by the record or that doctor’s own observations about the functionality of the

plaintiff’s neck, shoulders, knees, and extremities. [Tr. 29] The regulations contemplate

discounting an opinion for such reasons even if the result is that an ALJ gives a nontreating



                                            - 13 -
Case: 6:19-cv-00272-DCR Doc #: 16 Filed: 06/05/20 Page: 14 of 19 - Page ID#: 911




examining physician’s opinion similar weight to that of a nontreating nonexamining source

like Reed. See 20 C.F.R. §§ 416.913a and 416.927(c).

       ALJ Brock appropriately gave partial weight to Reed’s opinion because some of his

2014 findings did not accord with those of later medical records produced since the effective

onset date. [Tr. 28-29] For example, he did not adequately account for lumbar limitations,

which appear to have worsened after 2014. [Tr. 29] That said, his opinion was given some

weight because some of his findings regarding nonsevere hypertension, gastrointestinal,

muscle, ligament and fascia disorders comported with later evidence. [Tr. 28-29] The same

was true of his failure to find significant problems with Jacksons’ extremities. [Tr. 29] Again,

this kind of analysis is contemplated by the regulations. See 20 C.F.R. §§ 416.913a and

416.927(c).

       In summary, ALJ Brock did not err when weighing any of the opinion evidence in this

case. She appropriately discounted the opinion of Hoskins even though he was the treating

physician. Additionally, it was not error to give similar weight to the opinions of Burchett and

Reed given her justifications for doing so.

                 B. Substantial Evidence Supports The ALJ’s Decision.

       Jackson next argues that the ALJ erred by determining that he had a medium work RFC

because this ruling is not supported by substantial evidence.3        Jackson focuses on the

lifting/carrying analyses. He contends that none of the relevant evidence supports the idea that

the he can lift and carry up to 50 pounds and frequently lift and carry over 25 pounds. [Record



3
       “Medium work involves lifting no more than 50 pounds at a time with frequent lifting
or carrying of objects weighing up to 25 pounds. If someone can do medium work, we
determine that he or she can also do sedentary and light work.” 20 C.F.R. § 416.967(c).
                                              - 14 -
Case: 6:19-cv-00272-DCR Doc #: 16 Filed: 06/05/20 Page: 15 of 19 - Page ID#: 912




No. 13-1, pp. 12-13] He does not argue that the ALJ’s findings concerning psychological

impairments are unsupported by substantial evidence.

       The Commissioner’s findings are conclusive if they are supported by substantial

evidence. 42 U.S.C. § 405(g). Substantial evidence is such relevant evidence as reasonable

minds might accept as sufficient to support the conclusion. Richardson v. Perales, 402 U.S.

389, 401 (1971); Bass v. McMahon, 499 F.3d 506, 509 (6th Cir. 2007). “As long as the ALJ

cited substantial, legitimate evidence to support [her] factual conclusions, [the Court is] not to

second-guess: ‘If the ALJ’s decision is supported by substantial evidence, then reversal would

not be warranted even if substantial evidence would support the opposite conclusion.’” Ulman

v. Comm’r of Soc. Sec., 693 F.3d 709, 714 (6th Cir. 2012) (quoting Bass, 499 F.3d at 509).

       Here, reasonable minds might accept the ALJ’s conclusion regarding the medium work

RFC. ALJ Brock provided several reasons that justify her conclusion that the plaintiff could

perform medium work. First, objective medical evidence supported this conclusion. She noted

that only pain medications had been prescribed to treat knee, neck, back, and shoulder pain

since 2013. [Tr. 27] She placed significant weight on the 2017 MRI-related findings regarding

bulging discs and the annular tear but stated that the most recent medical evaluations indicated

that these problems were the only significant physical impairments. [Id.] She cited the recent

2017 opinions of multiple examining physicians, including Bukhari, Siddiqi, and Hoskins, for

her conclusion that Jackson’s extremities had normal strength, sensation, and reflexes. [Id.]

And as noted, she discussed Burchett’s objective findings regarding the functionality of the

plaintiff’s neck, shoulders, knees, and extremities. [Tr. 29] ALJ Brock’s RFC reasoning and

citations comport with substantial evidence pertaining to physical impairments.



                                              - 15 -
Case: 6:19-cv-00272-DCR Doc #: 16 Filed: 06/05/20 Page: 16 of 19 - Page ID#: 913




       Second, she appropriately rejected opinions that implied that Jackson could not perform

medium work because they were not supported by the objective medical evidence. As

indicated above, ALJ Brock offered sufficient reasons for discounting the opinions of Hoskins

and Burchett regarding the plaintiff’s ability to lift and carry objects. These physicians

determined that Jackson could carry up to 20 pounds, a finding which supports a RFC for light,

rather than medium, work. See 20 C.F.R. § 416.967(b). The ALJ found that the evidence

regarding normal strength and range of motion discredited the light work evaluations. [Tr. 29]

And as noted, her decision cites objective evidence from the actual evaluations of Hoskins,

Burchett, Siddiqi, and Bukhari to support this point. [Tr. 27, 29] Her reasons for discounting

the light work opinions weigh in favor of her RFC determination that Jackson could perform

medium work.

       Relatedly, ALJ Brock appropriately discounted Jackson’s hearing testimony regarding

his physical impairments. She concluded that the plaintiff’s statements about the “intensity,

persistence[,] and limiting effects of [] symptoms are not entirely consistent” with the evidence

in the record. [Tr. 26] “A claimant’s testimony may be discounted if it is contradicted by the

medical reports and other evidence in the record.” Tate v. Comm’r of Soc. Sec., 467 F. App’x

431, 434 (6th Cir. 2012) (citing Warner v. Comm’r of Soc. Sec., 375 F.3d 387, 392 (6th Cir.

2004)). Here, Jackson’s statements about “24/7” pain to areas of the body other than the lower

back did not align with the most recent evidence in the record. Accordingly, the ALJ

reasonably placed little weight on his testimony.

       There is significant objective medical evidence in the record to support ALJ Brock’s

medium work RFC. The ALJ appropriately discounted the opinions of Hoskins and Burchett

regarding capacity to perform light work and similarly rejected the plaintiff’s testimony insofar
                                             - 16 -
Case: 6:19-cv-00272-DCR Doc #: 16 Filed: 06/05/20 Page: 17 of 19 - Page ID#: 914




as it indicated that he could not perform medium work. Thus, the ALJ’s determination is

supported by substantial evidence in the record.

C. The ALJ Sufficiently Considered The Combined Effect Of Jackson’s Impairments.

       Jackson also argues that ALJ Brock failed to consider the combined effect of his

impairments when formulating the medium work RFC. Title 42 of the United States Code,

section 423(d), requires the SSA to consider “the combined effect of all of the individual’s

impairments without regard to whether any such impairment, if considered separately, would

be of such severity” to constitute “disabled” status under the Act. Jackson contends that the

ALJ failed to consider whether his physical and mental limitations, in the aggregate, prevented

him from working in the national economy. [Record No. 13-1, pp. 13-14]

       But as the Commissioner points out, the ALJ did consider the combined effect of

Jackson’s physical and mental impairments. [Record No. 15, p. 11] This is most clearly

demonstrated by the RFC itself. ALJ Brock considered the significant physical impairments

she believed were supported by the record, i.e., complications from the lower back injury, to

determine that Jackson could perform medium work. But she qualified the medium work RFC

by finding that mental impairments supported significant limitations on what types of work he

could perform (“simple, routine, and repetitive tasks”) and the frequency of interactions with

other workers while performing such tasks (“occasional contact with supervisors and

coworkers [] but no contact with the general public”). In doing so, she clearly accounted for

the combined effect of the claimant’s physical and mental impairments. Additionally, she

explicitly rejected the idea that a “combination of mental and physical impairments would

cause the claimant to miss more than six days of work per month.” [Tr. 30] The ALJ also



                                            - 17 -
Case: 6:19-cv-00272-DCR Doc #: 16 Filed: 06/05/20 Page: 18 of 19 - Page ID#: 915




generally stated that she considered “the entire record” and “the totality of the lay and medical

evidence” to determine the RFC. [Tr. 25, 31]

       This is not to say that ALJ Brock did not consider some impairments individually. But

“the fact that each element of the record was discussed individually hardly suggests that the

totality of the record was not considered, particularly in view of the fact that the ALJ

specifically referred to a ‘combination of impairments’ in deciding that [the claimant] did not

meet the ‘listings.’” Gooch v. Sec. of Health & Human Servs., 833 F.2d 589, 592 (6th Cir.

1987). Where, as here, the ALJ plainly contemplated the interrelation of impairments, the fact

that other portions of the decision discuss ailments individually does not indicate that the ALJ

failed to consider their combined effect.

                                        V. Conclusion

       The ALJ did not err when weighing the opinion evidence in the record. Additionally,

her RFC determination is supported by substantial evidence, and she considered the combined

effect of impairments when formulating the RFC. Accordingly, it is hereby

       ORDERED as follows:

       1.     Defendant Commissioner of Social Security Andrew Saul’s motion for

summary judgment [Record No. 15] is GRANTED.

       2.     Plaintiff Raymond Jackson’s motion for summary judgment [Record No. 13] is

DENIED.

       3.     The administrative decision will be AFFIRMED by separate Judgment entered

this date.




                                             - 18 -
Case: 6:19-cv-00272-DCR Doc #: 16 Filed: 06/05/20 Page: 19 of 19 - Page ID#: 916




      Dated: June 5, 2020.




                                     - 19 -
